IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

FLORIDA DEPARTMENT OF              NOT FINAL UNTIL TIME EXPIRES TO
HEALTH,                            FILE MOTION FOR REHEARING AND
                                   DISPOSITION THEREOF IF FILED
      Appellant,
                                   CASE NO. 1D14-3233
v.

PETER V. CHOY, M.D.,

     Appellee.
_____________________________/

Opinion filed March 13, 2015.

An appeal from Department of Health.

Therese A. Savona, Chief Appellate Counsel, Daniel Hernandez, Deputy General
Counsel, Florida Department of Health, Tallahassee, for Appellant.

Timothy M. Cerio, Amy W. Schrader and Andy V. Bardos of GrayRobinson, P.A.,
Tallahassee; Kristie Hatcher-Bolin of GrayRobinson, P.A., Lakeland; Jay A.
Ziskind of Jay A. Ziskind, P.A., Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS and WETHERELL, JJ., and SOUD, ADRIAN G., ASSOCIATE
JUDGE, CONCUR.